        Case 9:19-cv-00117-DWM Document 43 Filed 10/14/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION



 SARA KINNEY,                                      CV I9-II7-M-DWM

            Plaintiff/Counter-Defendant,

       vs.                                                ORDER

 JOHN MARK PORTERFIELD,

            Defendant/Counter-Claimant.



     The parties having filed a joint motion for dismissal pursuant to Rule 41(a),

     IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED.

DATED this     4.   day of October, 2020.




                                                    olloi. District Judge
                                      United Spates Distnct Court
        /
